Citation Nr: 1430086	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as secondary to the Veteran's service-connected hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1949 to December 1969.  

This matter is on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board most recently remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development in January 2014.  The development was completed and the file has been returned to the Board for disposition.  

An appeal on the issue of entitlement to service connection for a kidney disability was also perfected by the Veteran.  However, in a May 2014 rating decision, she was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A cardiovascular disability, other than hypertension, has not been diagnosed/established at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability, other than hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2009 of the criteria for service connection claims and secondary service connection claims, in addition to hers and VA's respective duties for obtaining evidence.  She was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO.  Nothing more was required.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and private post-service treatment records.  The file also contains statements and contentions made by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted during the course of the appeal period in June 2013 and April 2014.  The Board also obtained a Veterans Health Administration (VHA) opinion in October 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination reports and opinion are comprehensive and adequately address the Veteran's claimed condition.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also given the opportunity to testify in a hearing before the Board, which she declined. 

Finally, it is noted that this appeal was remanded by the Board in April 2013 and January 2014 for further development.  The Board instructed the RO to schedule the Veteran for appropriate examinations and to obtain opinions regarding secondary service connection.  The Board is satisfied there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was afforded VA heart examinations in June 2013 and April 2014, as noted above.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Holton element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for a Cardiovascular Disability

The Veteran has not been diagnosed with a cardiovascular disability.  During the VA examination in April 2014, the examiner noted that the Veteran does not now and has not ever been diagnosed with a heart condition based on a review of the claims file.  The Veteran even "denie[d] a prior diagnosis of a cardiac condition" and confirmed that she had "never been told she had coronary artery disease, myocardial infraction, valvular disease, or arrhythmia."  The Veteran reported no current symptoms of a heart condition.  However, she did report a history of bilateral carotid stenosis with a right carotid endarterectomy completed in June 1980.  After a review of the claims file, a history from the Veteran, a physical examination, and diagnostic testing, the examiner stated that the "condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The rationale was that "there is no current evidence of a cardiac condition, based on consistently normal cardiac testing to include a normal myocardial perfusion study completed on [March 2014].  Patient currently denies cardiac-related symptoms."  

The examiner acknowledged the Veteran's "known carotid stenosis for which she received a right carotid endarterectomy in 1980 and has residuals of strokes sustained in 1980 and 2007."  However, the examiner found the strokes were "likely as a result of her 45-67.5 pack year smoking history."  The examiner also acknowledged the April 2012 diagnosis of atherosclerotic disease in the left carotid artery.  However, the examiner still indicated that there is "no evidence in the last 9 years of a diagnosed heart condition supported by any abnormal diagnostic studies."  The examiner also indicated that the Veteran's current claimed condition is no greater than the baseline of "no heart condition and no heart-related symptoms", indicating that there has been no aggravation of the claimed condition.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Here, as discussed, neither the medical evidence or lay evidence of record establishes a diagnosis of a cardiovascular disability (other than hypertension) at any time during the appeal period or proximate thereto.  Even were the Veteran to contend that she has a cardiovascular disability, which she repeatedly denied, she has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose a cardiovascular disability.  Such a contention would not be competent evidence and would lack probative value.  

In sum, service connection for a cardiovascular disability (other than hypertension) is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cardiovascular disability (other than hypertension) is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


